Title: George Graham to James Madison, 27 April 1827
From: Graham, George
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                April 27th. 1827
                            
                        
                        Your very kind and obliging favor was duly received. In compliance with your request I enclose an accurate
                            Copy of the original draught of the declaration of rights as presented to the Committee by Coll. Geo. Mason of Gunston. It
                            is furnished by Genl. John Mason, and I have compared it with the original, which with the endorsements, I know to have
                            been written in the hand writing of Coll. Mason
                        Genl. Mason has among his papers a Copy of a letter from his Father to Coll. Geo: Mercer then in London enclosing
                            him a Copy of his draught of the declaration of rights; which I wished to have procured for you; and to obtain which has
                            caused the delay in answering your Letter. As soon as it can be had it shall be forwarded to you
                        Mrs. Graham joins me in kind remembrances to Mrs. Madison & yourself yours very sincerely
                        
                            
                                Geo: Graham
                            
                        
                    